DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa et al. (US 2017/0162906) in view of Ohzuku et al. (US 2005/0170250)
For claim 1:  Nakazawa teaches a lithium-ion secondary battery comprising a positive electrode comprising a lithium nickel manganese complex oxide including LiNi0.5Mn1.5O4 as a positive electrode active material, a negative electrode, and an electrolyte solution (Nakazawa in [0098], [0356], [0361])  The electrolyte solution comprises a nonaqueous solvent including dimethyl carbonate. ([0098], [0504])  


For claim 2:   As to an end-of-discharge voltage of 2.6 V to 2.8 V, although the claimed ranges and prior art ranges do not overlap, Ozuku’s 2.5 V and the lower endpoint of 2.6 V are considered close enough that one skilled in the art would have expected them to have the same properties, thereby establishing a prima facie case of obviousness.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)  Applicant is invited to submit unexpected results to render the claims unobvious. (MPEP 2131.03)  Absent of such unexpected results it is asserted that the end of discharge voltage is a result-effective variable.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)  To this extent, Ohzuku teaches that the discharge voltage directly affects the rate capability. (Ohzuku in [0292])  See also Fig. 19.
 	For claims 3 and 6:  In Nakazawa, the content of the dimethyl carbonate is 90% by volume or less, which overlaps with the claimed range of more than 70% by volume with respect to a total amount of the nonaqueous solvent. (Nakazawa in [0157])  As the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003);  see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995)).  Additionally, absent of unexpected results it is asserted that the content of dimethyl carbonate is an optimizable parameter for a result-effective variable.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)  The skilled artisan would find obvious to optimize the amount of dimethyl carbonate as it directly affects the load characteristics of the battery. (Nakazawa in [0157-0158])
 	For claim 4:  In Nakazawa, the negative electrode comprises a lithium titanium complex oxide, inter alia, as a negative electrode active material. (Nakazawa in [0262])
 	For claims 5-6:  The nonaqueous solvent further comprises ethylene carbonate with the dimethyl carbonate. (Nakazawa in [0153-0154])

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa et al. (US 2017/0162906) in view of Ohzuku et al. (US 2005/0170250), and further in view of Ishibashi et al. (US 2016/0059730)
For claim 7:  Nakazawa teaches a lithium-ion secondary battery comprising a positive electrode comprising a lithium nickel manganese complex oxide including LiNi0.5Mn1.5O4 as a positive electrode active material, a negative electrode, and an electrolyte solution (Nakazawa in [0098], [0356], [0361])  The electrolyte solution comprises a nonaqueous solvent including dimethyl carbonate. ([0098], [0504])  

Nakazawa does not explicitly teach a charge controller that controls and end-of-charge voltage in a range from 3.4 V to 3.8V and an end-of-discharge voltage in a range from 2.0 V to 2.8 V.  However, Ohzuku in the same field of endeavor teaches an end-of-charge voltage of 3.5 V and an end-of-discharge voltage of 2.5 V, which are within applicant’s claimed range for end-of-charge and end-of-discharge voltages. ([0038])  The skilled artisan would find obvious to further modify Nakazawa so that a charge controller controls an end-of-charge voltage in a range from 3.4 V to 3.8V and a discharge controller controls an end-of-discharge voltage in a range from 2.0 V to 2.8 V.  The motivation for such a modification is for the active material to exhibit high rate characteristics, excellent polarization characteristics, and a voltage potential shape that is unprecedentedly flat. ([0280-0281], Fig. 23)   
For claim 8:   As to an end-of-discharge voltage of 2.6 V to 2.8 V, although the claimed ranges and prior art ranges do not overlap, Ozuku’s 2.5 V and the lower endpoint of 2.6 V are considered close enough that one skilled in the art would have expected them to have the same properties, thereby establishing a prima facie case of obviousness.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)  Applicant is invited to submit unexpected results to render the claims unobvious. (MPEP 2131.03)  Absent of such unexpected In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)  To this extent, Ohzuku teaches that the discharge voltage directly affects the rate capability. (Ohzuku in [0292])  See also Fig. 19.
For claims 9 and 12:  In Nakazawa, the content of the dimethyl carbonate is 90% by volume or less, which overlaps with the claimed range of more than 70% by volume with respect to a total amount of the nonaqueous solvent. (Nakazawa in [0157])  As the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)  Furthermore, determining where in a disclosed set of percentage ranges the optimum combination of percentages lies is prima facie obvious.  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003);  see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995)).  Additionally, absent of unexpected results it is asserted that the content of dimethyl carbonate is an optimizable parameter for a result-effective variable.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)  The skilled artisan would find obvious to optimize the amount of dimethyl carbonate as it directly affects the load characteristics of the battery. (Nakazawa in [0157-0158])
For claim 10:  In Nakazawa, the negative electrode comprises a lithium titanium complex oxide, inter alia, as a negative electrode active material. (Nakazawa in [0262])
For claims 11-12:  The nonaqueous solvent further comprises ethylene carbonate with the dimethyl carbonate. (Nakazawa in [0153-0154])

Response to Arguments
Applicant's arguments filed with the present amendment have been fully considered and are persuasive.  The examiner concedes with applicant’s assertion that Hojo does not disclose a lithium nickel manganese complex composite oxide without cobalt.  However, Nakazawa teaches a lithium nickel manganese complex oxide including LiNi0.5Mn1.5O4 as a positive electrode active material, which equates to LiNixMn2-xO4, where 0.3<x<0.7, which teaches or at least suggests the claimed lithium nickel manganese complex composite oxide.  As noted in the prior Office action, while Nakazawa does not explicitly teach an end-of-charge voltage in a range from 3.4 V to 3.8V and an end-of-discharge voltage in a range from 2.0 V to 2.8 V, this feature is taught or at least suggested by newly-cited reference to Ohzuku.  To this end, the argument that the superior results of Table 1 and Table 2 of applicant’s specification would not have been unexpected in view of Nakazawa is not found persuasive when Nakazawa is taken in view of Ohzuku for the reasons as set forth in the present Office action.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722